Citation Nr: 1503965	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for thoracic spine scoliosis.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to thoracic spine scoliosis.

3.  Entitlement to service connection for depression, to include as secondary to a lumbar spine disorder and/or thoracic spine scoliosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law in June 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (providing that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  In light of statements of record and decision documents, the Board finds that the issue of entitlement to service connection for thoracic spine scoliosis includes the issue of entitlement to service connection for lumbar spine disorder.  Accordingly, the issue has been added to the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Outstanding Records

The Veteran in this case submitted a copy of his Social Security Administration (SSA) application and award letter.  However, no additional documents were ever requested.  In an October 2010 statement, the Veteran identified that SSA had other potentially relevant information to his appeal.  He stated, "I have no other health issues except for my lower back problem - and the severity of the problem and documentation provided by my health care professionals suggest the quick acceptance of my permanent disability [for SSA].  I would assume you would have access to such information or is the[re] a method I can use to provide you with such Social Security information."  Accordingly, a remand is required so that VA can fulfill its duty to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Next, a remand is also warranted so that VA can, with any needed assistance from the Veteran, obtain medication records from CVS and Walgreens.  Here, the Veteran submitted signed and dated VA Forms 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for each of these facilities, but no action was ever taken to request the identified medication records.

Finally, the Board acknowledges that the RO sent a March 2009 letter to the Veteran indicating that there had been two attempts to obtain private treatment records from Psychiatric Clinic and that it was ultimately his responsibility to ensure these records were received.  However, following receipt of that letter, the Veteran provided the RO with a new consent form (the form provided directly by the Psychiatric Clinic of Fairview University Medical Center) so that VA could make additional attempts to obtain these records.  Unfortunately, it does not appear that the RO made any follow-up attempts to obtain the outstanding records utilizing the new release form that was provided.  Accordingly, on remand, the Veteran should be provided with another opportunity to provide a release for these private treatment records.

II.  Adequate VA Opinions

As an initial matter, the Board notes that no back disability was noted on the Veteran's September 1969 entrance examination.  A clinical evaluation of the spine was noted to be "normal," and the Report of Medical History noted "mild curve spine."  The Board is also mindful that a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Also, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  Id. 

With regard to the claim for thoracic scoliosis, the June 2009 VA examination provided a diagnosis of "mild idiopathic thoracolumbar scoliosis," but no opinion was rendered as to whether this disorder was caused or aggravated by service.  

With regard to the lumbar spine disorder, the Board finds that the record reasonably raises the theory of secondary service connection.  The June 2012 VA opinion addressed direct service connection and did state that the Veteran's "lower back disability is separate and distinct from his thoracic scoliosis," but it did not adequately address the relationship, if any, between the two, including whether the Veteran's lumbar spine condition may be etiologically related to or otherwise aggravated by his scoliosis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical records upon which any decision was predicated.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary consent and authorization from the Veteran, obtain medication records from CVS and Walgreens and private treatment records from Fairview University Medical Center Psychiatric Clinic.  At least two attempts should be made to obtain private records, unless a formal finding can be made that a second request for such records would be futile.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After accomplishing the development requested in steps (1) and (2) above, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion regarding the nature and etiology of the Veteran's back claims.  The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.   If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner is requested to provide an opinion as to the following questions:


(a)  Is the Veteran's thoracic spine scoliosis congenital or acquired? 

(b)  If the Veteran's thoracic spine scoliosis is congenital, is the scoliosis a defect or disease? 

(c)  Generally, is the condition of thoracic spine scoliosis capable of worsening over time?

(d)  If the Veteran's thoracic spine scoliosis is a CONGENITAL DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(e)  If the Veteran's thoracic spine scoliosis is a CONGENITAL DISEASE, is it clear and unmistakable that the Veteran entered service with pre-existing scoliosis?  If YES, is it clear and unmistakable that the Veteran's pre-existing scoliosis WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(f) If the Veteran's thoracic spine scoliosis is an ACQUIRED disorder, is it at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to symptomatology noted in service?

(g)  For the Veteran's lumbar spine disorder, is it at least as likely as not (50 percent or greater probability) that the degenerative disc disease is caused by OR aggravated by his thoracic spine scoliosis?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.   Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




